            Case 1:19-cr-00144-DAD-BAM Document 54 Filed 10/21/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00144-DAD-BAM
12                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                             v.                         AND ORDER
14   LEONARDO VELASQUEZ-MARTINEZ,                         DATE: October 28, 2020
     JOSEPH ANDRADE,                                      TIME: 1:00 p.m.
15                                                        COURT: Hon. Barbara A. McAuliffe
                                    Defendants.
16

17
             This case is set for status conference on October 28, 2020. On May 13, 2020, this Court issued
18
     General Order 618, which suspends all jury trials in the Eastern District of California until further
19
     notice, and allows district judges to continue all criminal matters. This and previous General Orders
20
     were entered to address public health concerns related to COVID-19.
21
             Although the General Order addresses the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00144-DAD-BAM Document 54 Filed 10/21/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

25 through defendants’ counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for a status conference on October 28, 2020.

27          2.      By this stipulation, defendants now move to continue the status conference until January

28 27, 2021, and to exclude time between October 28, 2020, and January 27, 2021, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00144-DAD-BAM Document 54 Filed 10/21/20 Page 3 of 4


 1        3.     The parties agree and stipulate, and request that the Court find the following:

 2               a)      The government has represented that the discovery associated with this case

 3        includes over 700 pages of reports and other documents, and approximately 60 audio and video

 4        recordings. All of this discovery has been either produced directly to counsel and/or made

 5        available for inspection and copying.

 6               b)      Counsel for defendants desire additional time to consult with their clients, to

 7        review the current charges, to conduct investigation and research related to the charges, to review

 8        and copy discovery for this mater, to discuss potential resolutions with their clients, to

 9        investigate and prepare pretrial motions, and to otherwise prepare for trial.

10               c)      Counsel for defendants believes that failure to grant the above-requested

11        continuance would deny them the reasonable time necessary for effective preparation, taking into

12        account the exercise of due diligence.

13               d)      The government does not object to the continuance.

14               e)      In addition to the public health concerns cited by General Order 618 and

15        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

16        this case because counsel have been encouraged to telework and minimize personal contact to

17        the greatest extent possible. It will be difficult to avoid personal contact should the hearing

18        proceed.

19               f)      Based on the above-stated findings, the ends of justice served by continuing the

20        case as requested outweigh the interest of the public and the defendant in a trial within the

21        original date prescribed by the Speedy Trial Act.

22               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23        et seq., within which trial must commence, the time period of October 28, 2020 to January 27,

24        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

25        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

26        of the Court’s finding that the ends of justice served by taking such action outweigh the best

27        interest of the public and the defendant in a speedy trial.

28        4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00144-DAD-BAM Document 54 Filed 10/21/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
      Dated: October 21, 2020                               MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ ANGELA L. SCOTT
 8                                                          ANGELA L. SCOTT
                                                            Assistant United States Attorney
 9
10
      Dated: October 21, 2020                               /s/ GABRIEL J. PACHECO per
11                                                          email authorization
                                                            GABRIEL J. PACHECO
12
                                                            Counsel for Defendant
13                                                          LEONARDO VELASQUEZ-
                                                            MARTINEZ
14

15    Dated: October 21, 2020                               /s/ CHRISTOPHER CAINE per
                                                            email authorization
16                                                          CHRISTOPHER CAINE
                                                            Counsel for Defendant
17                                                          JOSEPH ANDRADE
18

19                                                  ORDER

20          IT IS SO ORDERED that the Status Conference is continued from October 28, 2020 to January
21 27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

22
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
23

24
     IT IS SO ORDERED.
25

26      Dated:    October 21, 2020                           /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
